95 F.3d 1163
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LIFESCAN, INC., Plaintiff-Appellee,v.POLYMER TECHNOLOGY INTERNATIONAL, CORP., Defendant-Appellant.
Nos. 95-1163, 95-1395.
United States Court of Appeals, Federal Circuit.
July 8, 1996.

1
APPEALS DISMISSED.

ORDER

2
AND NOW, this 8th day of July 1996, this matter having come before the court on LIFESCAN AND POLYMER'S JOINT MOTION TO DISMISS THE APPEALS, and the court having read and considered the motion, it is hereby ORDERED that:


3
LIFESCAN AND POLYMER'S JOINT MOTION TO DISMISS THE APPEALS is granted.  Accordingly, Appeal Nos. 95-1163 and 95-1395 are hereby dismissed.